Citation Nr: 0916150	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-17 329	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses on May 28, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from  
April 1957 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Bay Pines, Florida, 
Department of Veterans Affairs (VA) Medical Center.  The 
Veteran failed, without apparent cause, to appear for a 
scheduled hearing in September 2005.  Therefore, his request 
for a Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court"), in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements applied to all 
elements of a claim.  A review of the record shows the 
Veteran was provided VCAA notice by correspondence dated in 
May 2005.

The Board notes, however, that the available record appears 
to be incomplete and that it is unclear from the present 
record how the issue was developed for appellate review.  
There is no evidence of an initial claim and no evidence of a 
timely appeal from correspondence sent to the Lee Memorial 
Hospital dated February 21, 2001, denying an unidentified 
charge.  In a December 2003 statement the Veteran submitted a 
notice of disagreement reportedly from a Bay Pines decision 
to deny payment for emergent medical care, but the 
correspondence neither identified the date the medical care 
was received nor the date of the Bay Pines decision.  

An April 2004 statement of the case referred to a May 2000 
telephone inquiry, a January 2001 receipt of medical records, 
an itemized bill from Lee Memorial Hospital, a February 2001 
VA determination, and a February 21, 2001, disallowance 
letter sent to the Veteran.  None of these documents are 
included in the present record.  The statement of the case 
also noted that the February 2001 decision was based upon a 
determination that emergent care received in May 2000 was not 
for a service-connected disability; however, no explanation 
was provided as to why the Veteran's December 2003 notice of 
disagreement was accepted as timely.  Subsequently in April 
2004, the Veteran submitted a VA Form 9 to perfect his 
appeal.

It is also unclear from the present record whether the 
medical reimbursement claim may be considered as an emergent 
medical expense for a nonservice-connected disorder under the 
provisions of 38 U.S.C.A. § 1725 (West 2002) (codified 
including at 38 C.F.R. § 17.1002 (interim final rule 
effective May 29, 2000)).  The Board notes that the law and 
regulations applicable to this matter are distinct from the 
issue addressed in the April 2004 statement of the case.  
Therefore, additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken 
to obtain copies of the documents 
identified as evidence in the 
April 2004 statement of the case.  As 
many attempts as necessary to obtain 
these records should be taken unless a 
specific determination is made that 
further efforts would be futile.  

2.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed.  All laws and regulations 
should be considered, including the 
regulations applicable to timeliness of 
appeal, 38 C.F.R. § 20.300, and, if 
applicable, 38 C.F.R. § 17.1002.  If 
any benefit sought remains denied, the 
Veteran should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

